Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 13, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142549 & (42)(43)(44)                                                                               Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 142549
                                                                   COA: 294616
                                                                   Ionia CC: 2008-014209-FH
  LEON DUANE BRIDINGER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 4, 2011 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court. The motions for appointment of appellate
  counsel and for bond on appeal are DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 13, 2011                       _________________________________________
         p0706                                                                Clerk